Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "straight line PR" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The point R has not been defined in claim 3 or claim 1 of which it depends upon, therefore it is unclear as what the straight line PR is referring to. For the purpose of examination, this claim will be interpreted as defining R as ‘an intersection point between the circumferential narrow groove of the center land portion and the communication lug groove’ as in claim 4.
Claims 4 and 5 are also indefinite for depending on an indefinite base in claim 3 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toomatsu (JP 2003170709 A, with English Machine Translation) in view of Matsushita (US 2015/0041034 A1).
Regarding claim 1, Toomatsu teaches a pneumatic tire (Para. [0026]) comprising two or more circumferential main grooves (Fig. 1, Ref. Num. 8) disposed in a region on a vehicle width direction inner side (Fig. 1, Half of tire marked I) of a tire equatorial plane (Fig. 1, Ref. Num. C) and extending in a tire circumferential direction and three or more land portions (Fig. 1, the five total land areas defined by the 
Regarding claim 2, Toomatsu teaches that the plurality of through lug grooves are arranged in the tire circumferential direction with a predetermined pitch length P (Fig. 1, Ref. Num. 9; the lug grooves have a constant distance in between them) and the through lug groove and the shoulder lug groove are lined up (Fig. 1, Ref. Num. 9) therefore the offset between them is going to be substantially 0. While Toomatsu doesn’t explicitly say that the ratio of the offset distance to the pitch length is less than 0.20, It would have been obvious to one of ordinary skill in the art before the effective filing date to set the ratio in the claimed range since figure 1 clearly shows that the grooves are arranged such that their intersections with the centerline would substantially coincide. 
Regarding claim 6, Toomatsu teaches that the communication lug groove (Fig. 1, Ref. Num. 9) has an arc shape with an inclination angle with respect to the tire circumferential direction that increases from the tire equatorial plane (Fig. 1, Ref. Num. C) towards the tire ground contact edge.
Regarding claim 7, Toomatsu teaches that the circumferential narrow groove (Fig. 1, Ref. Num. 1a) of the center land portion is disposed offset on the vehicle width direction inner side (Fig. 1, Ref. Num. I) with respect to the tire equatorial plane (Fig. 1, Ref. Num. C).
Regarding claim 8, Toomatsu teaches that the circumferential narrow groove (Fig. 1, Ref. Num. 1a) is 10% (Para. [0027]) of the land width from the center line (Fig. 1, Ref. Num. C), which would make it Ds/W2 equal to 0.40.
Regarding claim 14, Toomatsu teaches that the region of the center land portion from the circumferential narrow groove (Fig. 1, Ref. Num. 1a) to the main groove on the tire outside (Fig. 1, Ref. Num. 8, O) comprises a round contact surface without a groove or sipe.
Regarding claim 15, Toomatsu teaches that the groove area ratio on the outer side of the tire is 70% to 90% of the groove area ratio on the inside of the tire (Para. [0022]). This groove area ratio .
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US 2009/0008014 A1) in view of Matsushita (US 2015/0041034 A1) and Iwai (US 2011/0024012 A1).
Regarding claim 1, Segawa teaches a pneumatic tire (Para. [0043]) comprising two or more circumferential main grooves (Fig. 2, grooves extending in the circumferential direction) disposed in a region on a vehicle width direction inner side (Fig. 2, Ref. Num. A2) of a tire equatorial plane (Fig. 2, Ref. Num. CL) and extending in a tire circumferential direction and three or more land portions (Fig. 2, the five total land areas defined by the four main grooves) defined and formed by the two or more circumferential main grooves. The land portions comprise a first land portion of the three or more land portions located innermost in the vehicle width direction being defined as an inner shoulder land portion (Fig. 2, Land portion on far left of tire; of the half marked A2), a second land portion of the three or more land portions located on the tire equatorial plane being defined as a center land portion (Fig. 2, Land portion with the center line running through it), one or more land portions of the three or more land portions located between the inner shoulder land portion and the center land portion being defined as an one or more inner second land portions (Fig. 2, the intermediate land potion on tire side 
In an analogous art, Iwai teaches a tire where the center land area has two circumferential narrow grooves (Fig. 1, Ref. Num. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Segawa with Iwai to add two circumferential narrow grooves to the center land area. This modification will improve the wet performance (Para. [0109]). With the circumferential narrow grooves added to the tire tread of Segawa, the center lug grooves of Segawa will communicate with the circumferential narrow grooves.
.

    PNG
    media_image1.png
    195
    249
    media_image1.png
    Greyscale

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toomatsu (JP 2003170709 A) in view of Matsushita (US 2015/0041034 A1) as applied to claim 1 above, and further in view of Kanematsu (US 2017/0050470 A1).
Regarding claim 3, Toomatsu teaches that one inner second land portion is provided (Fig. 1) and while Toomatsu doesn’t explicitly teach that the angle of a line PR, based on figure 1, the angle of a line between the ground contact edge and the intersection point of the circumferential narrow groove and the communication lug groove is clearly illustrated as about 65° with respect to the tire circumferential direction. 
In an analogous art, Kanematsu teaches a tire with a communication lug groove (Fig. 1, Ref. Num. 11, 27, 41) on the inside of the tire (Fig. 1, Ref. Num. Si). Kanematsu teaches that the angle of the groove at the tire tread edge (Fig. 1, Ref. Num. α4f) is 60° to 90° to the tire circumferential direction (Para. [0173]) and the angle of the groove at the center of the tread (Fig. 1, Ref. Num. α4a, α4b) is 30° to 50° to the tire circumferential direction (Para. [0081]). This would make the average angle between those two points as about 45° and 70°, which should be approximately the angle of line PR for this tread. While neither Toomatsu nor Kanematsu explicitly teach an angle of line PR between 50° and 75°, It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the angle within that range since figure 1 of Toomatsu clearly illustrates the angle as about 65° and Kanematsu teaches configuring curved lateral grooves with angle of 60° to 90° at the tread edge and angle of 30° to 50° at the tread center, thus suggesting a connecting line having angle that is the average of points within the two ranges since the line connects two points along a curve, this angle overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu with Kanematsu in order to set the angle at the center of the communication groove to be 30° to 50° to the tire circumferential direction and the angle at the tread edge to be 60° to 90° to the tire circumferential direction. This modification will allow a sufficient edge component to be obtained (Para. [0081]) and can help guide water on the road surface towards the main grooves (Para. [0171]).
Regarding claim 4, Toomatsu doesn’t explicitly teach that the angle of a line QR; however, based on figure 1, the angle of a line between the center line of the inner second land portion and the intersection point of the circumferential narrow groove and the communication lug groove is clearly illustrated to be about 45° with respect to the tire circumferential direction. 
In an analogous art, Kanematsu teaches a tire with a communication lug groove (Fig. 1, Ref. Num. 11, 27, 41) on the inside of the tire (Fig. 1, Ref. Num. Si). Kanematsu teaches that the angle of the groove at the center line of the inner second land portion (Fig. 1, Ref. Num. α4c) is 50° to 80° to the tire circumferential direction (Para. [0110]) and the angle of the groove at the center of the tread (Fig. 1, Ref. Num. α4a, α4b) is 30° to 50° to the tire circumferential direction (Para. [0081]). This would make the average angle between those two points about 0° and 65°, which should be approximately the angle of line QR for this tread. While neither Toomatsu nor Kanematsu explicitly teach an angle of line QR between 35° and 60°, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the angle within that range since figure 1 of Toomatsu clearly illustrates the angle as about 45° and Kanematsu teaches configuring curved lateral grooves with angle of 50° to 80° at the center line of the inner second land portion and angle of 30° to 50° at the tread center, thus suggesting a connecting line having angle that is the average of points within the two ranges since the line connects two points along a curve, this angle overlapping the claimed range. Toomatsu in view of Kanematsu would then also suggest that ϕ1 is greater than ϕ2 (Kanematsu, Fig. 1, Ref. Num. α4a, α4b, α4c, α4f; Para. [0081], [0110], [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu with Kanematsu in order to set the angle at the of the communication groove at the center line of the inner second land portion to be 30° to 50° to the tire circumferential direction and the angle at the tread edge to be 60° to 90° to the tire circumferential direction. This modification will help guide water on the road surface towards the main grooves (Para. [0109], [0171]).
Regarding claim 5, Toomatsu teaches that the intersection point Q is located between the intersection point P and the intersection point R in the tire circumferential direction (See annotated figure 1 below).

    PNG
    media_image2.png
    381
    492
    media_image2.png
    Greyscale

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Toomatsu (JP 2003170709 A) in view of Matsushita (US 2015/0041034 A1) as applied to claim 1 above, and further in view of Yoshimura (US 2017/02010175 A1).
Regarding claim 9, Toomatsu in view of Matsushita does not teach the width of the through lug groove or the main groove.
In an analogous art, Yoshimura teaches the width of a lug groove (Fig. 1, W2c) in an intermediate land area as 1.5% to 4% of the tread width (Para. [0128], [0236]) and the that the width of the circumferential main grooves (Fig. 1, Ref. Num. W1a, W1b, W1c, W1d) is 3% to 8% of the tread width (Para. [0079]). Using these ranges, you will find that W2c/W1b, the equivalent of Wg1/Wm2, is between 0.225 and 1.25. Yoshimura does not expressly disclose a value of 0.10 to 0.40; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship Wg1/Wm2 within the claimed range since Yoshimura discloses the relationship W2c/W1b as between 0.225 and 1.25, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu in view of Matsushita with Yoshimura in order to make the through lug groove have a width of 1.5% to 4% of the tread width and the main groove have a width of 3% to 8% of the tread width. This modification will help the circumferential grooves guide water in the circumferential direction (Para. [0075]) and will help improve snow performance (Para. [0235], [0236]).
Regarding claim 10, Toomatsu in view of Matsushita does not teach the width of the circumferential narrow groove or the main groove.
In an analogous art, Yoshimura teaches the width of a circumferential narrow groove (Fig. 1, W1e) in the center land area as 0.5% to 1% of the tread width (Para. [0083]) and the that the width of the circumferential main grooves (Fig. 1, Ref. Num. W1a, W1b, W1c, W1d) is 3% to 8% of the tread width (Para. [0079]). Using these ranges, you will find that W1e/W1b, the equivalent of Ws/Wm2, is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu in view of Matsushita with Yoshimura in order to make the circumferential narrow groove have a width of 0.5% to 1% of the tread width and the main groove have a width of 3% to 8% of the tread width. This modification will help the circumferential grooves guide water in the circumferential direction (Para. [0075]) and will decrease rigidity in the center land section to maintain running performance on dry roads (Para. [0083], [0083]).
Regarding claim 11, Toomatsu in view of Matsushita does not teach the depth of the through lug groove or the main groove.
In an analogous art, Yoshimura teaches the depth of a lug groove (Fig. 2, D2c) in an intermediate land area as 2% to 4% of the tread width (Para. [0128], [0236]) and the that the depth of the circumferential main grooves (Fig. 2, Ref. Num. D1a, D1b, D1c, D1d) is 3% to 7% of the tread width (Para. [0079]). Using these ranges, you will find that D2c/D1b, the equivalent of Hg1/Hm, is between 0.225 and 1.33. Yoshimura does not expressly disclose a value of 0.60 to 0.90; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship Hg1/Hm within the claimed range since Yoshimura discloses the relationship D2c/D1b as between 0.225 and 1.33, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu in view of Matsushita with Yoshimura in order to make the through lug groove have a width of 2% to 4% of the tread width and the main groove have a width of 3% to 7% of the tread width. 
Regarding claim 12, Toomatsu in view of Matsushita does not teach the depth of the circumferential narrow groove or the main groove.
In an analogous art, Yoshimura teaches the depth of a circumferential narrow groove (Fig. 2, D1e) in the center land area as 1% to 2% of the tread width (Para. [0083]) and the that the depth of the circumferential main grooves (Fig. 2, Ref. Num. D1a, D1b, D1c, D1d) is 3% to 7% of the tread width (Para. [0079]). Using these ranges, you will find that D1e/D1b, the equivalent of Hs/Hm, is between 0.14 and 0.67. Yoshimura does not expressly disclose a value of 0.60 to 0.90; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship Hs/Hm within the claimed range since Yoshimura discloses the relationship D1e/D1b as between 0.14 and 0.67, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu in view of Matsushita with Yoshimura in order to make the circumferential narrow groove have a depth of 1% to 2% of the tread width and the main groove have a depth of 3% to 7% of the tread width. This modification will help the circumferential grooves guide water in the circumferential direction (Para. [0075]) and will decrease rigidity in the center land section to maintain running performance on dry roads (Para. [0083], [0083]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749